Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 03/09/2021.
Claims 1 – 27 are currently pending and have been examined in this application.

Claim Objections


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, “said telecommunications network” at line 9. There is insufficient antecedent basis for the limitation in the claims.  Claims 8 and 17 are rejected based on the same rationale. The phrase has not been previously mentioned. Claims 2-7, 9-16 and 18-27 are rejected based on their dependency on Claims 1, 8 and 17 respectively.
Claim 1 is objected to for the following informality. Claim 1 recites, “said second set of subscribers being said lookalike subscribers…” at line 11. Examiner notes, that ‘said lookalike subscribers’ plural was not previously mentioned. It is unclear if ‘said lookalike subscribers’ are the same as the lookalike subscriber having a similar set of characteristic relationships. For purpose of examination Examiner interprets this to be the identified lookalike subscriber. Claims 8 and 17 are rejected based on the same rationale. Claims 2-7, 9-16 and 18-27 are rejected based on their dependency on Claims 1, 8 and 17 respectively.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites, “The system of claim 3 further comprising: interacting with each of said second set of subscribers…” The preamble as recited does not further limit the independent claim. The claim is based on at least one computer processor configured to perform a method comprising. As such, Claim 4’s preamble should be directed to the processor configured to perform. For example, “The system of claim 3, wherein the at least one processor is further configured to….” Claims 6, 7, 13,15, 16, 23, 25 and  26 are rejected based on the same rationale. Claims 5-7, 13-16 and 23-27 are rejected based on their dependency on claims 4, 13 and 23.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 81, 8 and 17 recite:
receive a first set of telephone numbers, said first set of telephone numbers being associated with a first set of subscribers to said telecommunications network; 
for each of said first set of telephone numbers: identifying a set of characteristic relationships, searching for said set of characteristic relationships within said set of graphs, and identifying a lookalike subscriber having a similar set of said characteristic relationships; and 
creating a second set of subscribers to said telecommunications network, said second set of subscribers being said lookalike subscribers having said similar set of said characteristic relationships.
The limitations under the broadest reasonable interpretation covers Mental Processes related to observation and evaluation, but for the recitation of generic computer components (e.g. a computer processor). For example, identifying characteristics associated with a phone number and searching a graph for the characteristics to determine similarities involves data analysis (e.g. evaluation of data) with the result of determining a second set of subscribers similar to EPG. Accordingly, the claim recites Mental Processes. 
Independent Claims 8 and 17  substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claims 2 and 3 are directed to a set of graphs, Claim 4 is directed to determining a set of positive interacting subscribers, Claim 5 is directed to sending ads, Claim 6 is directed to positive interacting subscribers,  Claim 7 is directed to negative interacting subscribers, Claim 9 is directed to social relationships, Claim 10 is directed to call detail records, Claim 11 is directed to text messages and Claim 27 is directed to financial graph. Claims 9-11 and 18-20 recite substantially the same subject matter. Claims 12-16 and 21-26  substantially recites the subject matter of Claims 3-7. The dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claims 1 recites the additional element of a computer processor for providing a set of logs, a set of graphs, receiving a first set of phone numbers, identifying a set of characteristics relationships, searching for a set of relationships in the graph, identifying lookalike subscribers and creating a second set of subscribers. Claim 8 recites the additional elements of a computer processor and a second device. Claim 17 recites the additional elements of at least one computer processor and a second device. These are generic computer components recited at a high level as performing generic computer functions. 
For instance, the steps of a set of logs of access for a plurality of cell towers and a set of graph is identifying relationships is previously stored data. The steps of a set of logs of accesses for a plurality of cell towers and a set of graphs identifying relationships within said set of longs involves collecting and analyzing data. The steps of receiving a first set of telephone numbers associated with a first set of subscribers is data gathering activity (extra-solution activity). The sets of identifying a set of characteristic relationships, searching for characteristic relationships within the set of graphs and identifying lookalike subscribers involves analyzing data (extra-solution activity). The steps of creating a second set of subscribers to said telecommunications network is the result of the analysis.
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite the additional elements of at least one computer processor and a second device to perform a set of log accesses for a plurality of cell towers, a first set of logs comprising call detail records, a set of graphs identifying relationships, receiving a set of telephone numbers, identifying characteristic relationships and identifying lookalike subscribers. As stated above, the additional elements are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-27 are not patent eligible.  


	
Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Barnes et al. (US 10,664,851) discloses a carrier system for behavior profiling of wireless subscribers including a plurality of data sources that store raw behavior data generated by mobile devices.
Samuel et al. (US 2015/0186945) discloses generating a social graph of a customer including a timeline of activities the customer performed across multiple platforms. 
Gordon et al. (US 2014/0038553) discloses a behavior analysis system designed to analyze telecommunications event records to infer wireless user patterns of behavior 
Zhou (US 2015/0006316) discloses a system for partitioning a graph representing customer purchases.


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683